Citation Nr: 1040380	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  10-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for numbness of the right 
lower extremity.  

2.  Entitlement to service connection for numbness of the left 
lower extremity.  

3.  Entitlement to service connection for right Achilles 
tendonitis and tenosynovitis.  

4.  Entitlement to service connection for left Achilles 
tendonitis and tenosynovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 
2009.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado as 
part of the Benefits Delivery at Discharge (BDD) program.  The 
purpose of the BDD program is to help ensure a smooth transition 
from military to civilian status by allowing service members to 
file pre-discharge claims for disability compensation with VA.  
In order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

1.  In September 2010 the Veteran expressed on the record at a 
hearing his intent to withdraw his appeal as to entitlement to 
service connection for numbness of the right lower extremity.  

2.  In September 2010 the Veteran expressed on the record at a 
hearing his intent to withdraw his appeal as to entitlement to 
service connection for numbness of the left lower extremity.  

3.  The Veteran's right Achilles tendonitis and tenosynovitis had 
onset during active service.  

4.  The Veteran's left Achilles tendonitis and tenosynovitis had 
onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal pertaining to 
entitlement to service connection for numbness of the left lower 
extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for numbness of 
the right lower extremity have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for service connection for right Achilles 
tendonitis and tenosynovitis have been met.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for right Achilles 
tendonitis and tenosynovitis have been met.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdraw in 
writing, or at a hearing, at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id.  

Prior to the September 2010 hearing the Veteran had initiated an 
appeal of the RO's denial of service connection for numbness of 
his right and left lower extremities, thus conferring 
jurisdiction on the Board as to those issues.  On the record 
during the September 21, 2010, hearing, the Veteran testified to 
the effect that he wished to withdraw his appeal as to those 
issues.  September 2010 Board hearing transcript at 2.  There 
thus remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to those issues and the appeal as to 
those issues must be dismissed.  

Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the Veteran's September 2008 claim, he described his 
disability as "FOOT/HEEL ACHILLES TENDONITIS, PLANTAR FASCIITIS, 
TENOSYNOVITIS."  

Service treatment records document that the Veteran reported 
right heel and Achilles tendon pain in February 1999, and was 
found to have tenderness, edema, and pain on palpation and 
outward motion.  Assessment was strain of the Achilles tendon.  
July 2005 notes include that the Veteran reported constant ache 
at the base of the Achilles tendon insertion at the calcaneous.  
An April 2006 orthopedics consult included a provisional 
diagnosis of right Achilles tendonitis.  A December 2006 MRI 
study of the Veteran's right ankle yielded an impression of small 
joint effusion with tenosynovitis and large enthesophytes with 
either chronic tendinosis or partial tear involving the distal 
Achilles tendon at its insertion at the calcareous.  A January 
2007 physical therapy note documents that the Veteran had been 
referred for right Achilles tendonopathy for exercise and 
stretching.  A January 2008 treatment note documents the 
Veteran's report of chronic bilateral heel pain around the 
Achilles tendons.  He reported constant soreness-worsening with 
strain.  In February 2008 he reported chronic bilateral heel 
pain, worse when running or going up a hill.  There was swelling 
at the right Achilles tendon insertion and the midsubstance was 
tender to palpation as was the Achilles musculotendinous 
junction.  Although the left ankle was examined no findings 
specific to the left Achilles tendon were listed.  

These service treatment records establish that the Veteran had 
right Achilles tendonitis and tenosynovitis during service and 
symptoms of a left Achilles disability during service in that he 
reported the same subjective symptoms involving both left and 
right heel/Achilles tendon regions.  

During the Board hearing the Veteran testified that he had 
essentially the same symptoms of each Achilles/heel during 
service but with more manifestations upon examination of the 
right and therefore the focus of the in-service treatment was the 
right side.  September Board hearing transcript at 4.  He also 
testified that he continues to have the same symptoms as he had 
during service, depending upon his activity level.  Id. at 8.  
This is evidence that he has had continuity of symptomatology 
since service and is favorable to his claims.  

In September 2008 he underwent a compensation and pension 
examination for VA purposes.  Examination of the musculotendonous 
site, gastrocnemius and gastrocnemius tendon site, and the 
Achilles to the calcaneal included that the tendinous site was 
tender at the insertion to the calcaneous.  This was aggravated 
by five repetitions of standing on the toes and heels.  Radiology 
study results included large retrocalcaneal enthesophyte and 
small plantar calcaneal spur on the right and marked 
retrocalcaneal enthesopathy and small calcaneal spur on the left.  
Diagnoses included left and right Achilles/calcaneal enthesitis/ 
large enthesophyte, with recurrent episodic pain.  

This report is evidence that the Veteran has disability resulting 
from pathology of each Achilles tendon.  All elements necessary 
to establish service connection for the disabilities that are the 
subject of this appeal have therefore been met.  

In the April 2009 rating decision the RO granted service 
connection for retrocalcaneal enthesophyte and plantar calcaneal 
spur for each lower extremity and explained that these 
disabilities were not claimed but were shown on examination.  
Although the description of the pathology is somewhat different 
than what the Veteran listed in his claim, it is clear that the 
claimed disability encompasses both descriptions.  In short he 
has a documented history of Achilles tendon pathology, whether at 
the calcaneal insertion or elsewhere.  Hence, the Board finds 
that, to the extent that the Veteran has not already been granted 
service connection for disability of the Achilles tendons, 
service connection is warranted.  Thus, the Board resolves all 
issues on appeal favorable to the Veteran.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper notice was 
provided to the Veteran in September 2008, prior to any decision 
on his claim.  As no issue on appeal has been resolved 
unfavorable to the Veteran any defect in VA's duties under the 
VCAA is not prejudicial to the Veteran and therefore no further 
discussion as to VA's duties to notify and assist is necessary.  









(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right Achilles tendonitis and 
tenosynovitis is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

Service connection for left Achilles tendonitis and tenosynovitis 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.  

The appeal is dismissed as to the issue of entitlement to service 
connection for numbness of the right lower extremity.  

The appeal is dismissed as to the issue of entitlement to service 
connection for numbness of the left lower extremity.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


